Citation Nr: 0329780	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  01-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability. 


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to June 
1965.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In December 2001, the veteran testified at 
a Board hearing at the RO in support of his appeal.

In a February 2002 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a back disability.  The veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (the Court).

While the case was pending before the Court, in January 2003, 
the veteran's then-attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand and to Stay Further Proceedings.  
In a February 2003 Order, the Court granted the motion, 
vacated the Board's February 2002 decision, and remanded the 
matter for readjudication consistent with the January 2003 
Joint Motion. 

In a September 2003 letter, the veteran was advised that he 
was entitled to an additional hearing as the Veterans Law 
Judge who conducted the December 2001 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2002).  He was notified that if he did 
not respond to the letter within 30 days, the Board would 
assume that he did not wish to attend another hearing.  
Having received no response from the veteran, the Board will 
proceed.  


REMAND

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  According to the January 2003 Joint Motion 
discussed above, the veteran has not yet received the 
required notification.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice 
should also be in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

2.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




